         Case 1:18-cv-10836-PGG Document 27 Filed 03/26/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street, 3rd Floor
                                                    New York, New York 10007


                                                    March 26, 2019


BY ECF

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     Gottesfeld v. Hurwitz, 18 Civ. 10836 (PGG)

Dear Judge Gardephe:

         The Government writes to inform the Court that on March 26, 2019 at approximately
5:50 a.m., Martin Gottesfeld (“Gottesfeld’) left the Metropolitan Detention Center en route to his
designated institution. His transfer to his designated institution will occur as described in the
Government’s March 21, 2019 ex parte submission to the Court. As stated in the Government’s
March 20, 2019 letter to the Court (Dkt. No. 19), the proper venue for Gottesfeld to challenge
any future conditions of confinement (including the type of detention he is subject to at his
designated institution) is the jurisdiction in which he is confined. See Jiminian v. Nash, 245 F.3d
144, 146 (2d Cir. 2001) (a motion pursuant to § 2241 generally challenges, inter alia, type of
detention and prison conditions); Jabarah v. Garcia, No. 08-cv-3592 (DC), 2010 WL 3834663,
at *4 (S.D.N.Y. Sept. 30, 2010) (“The proper venue to bring a § 2241 challenge is the district of
confinement.”).
Case 1:18-cv-10836-PGG Document 27 Filed 03/26/19 Page 2 of 2




                               Sincerely,

                               GEOFFREY S. BERMAN
                               United States Attorney of the
                               Southern District of New York


                           By: _/s/ Alexander J. Hogan_________
                               ALEXANDER J. HOGAN
                               Assistant United States Attorney
                               86 Chambers Street, Third Floor
                               New York, New York 10007
                               Tel.: (212) 637-2799
                               Fax: (212) 637-2686
                               E-mail: alexander.hogan@usdoj.gov
